DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marik et al. (U.S. Patent 5,800,546, hereinafter “Marik”) in view of Prybyla et al. (U.S. Pub. No. 2012/0265319 A1, hereinafter “Prybyla”). 
Marik discloses, regarding claim 7, a method of preparing an implantable device (60, see Fig. 1) having a proximal end (62, see Fig. 7) for use with an implant insertion device (50) having an end (59, see Fig. 7) and secured to a sterilizable instruments tray (secured via 44, see Fig. 1), comprising aligning the proximal end of the implantable device with the end of the implant insertion device secured to the sterilizable instruments tray (see Figs. 1, 7-8, see also lines 24-38 of column 4) and coupling the implantable device to the end of the implant insertion device secured to the sterilizable instruments tray (see Figs. 1, 7-8, see also lines 24-38 of column 4).
Marik discloses, regarding claim 20, a method of preparing an implantable device (60, see Fig. 1) having a proximal end (62, see Figs. 7-8) for use with an implant insertion device (50) having an end (59) and secured to a sterilizable instruments tray (via 44, see Figs. 1 and 7-8), comprising aligning the proximal end of the implantable device with the end of the implant insertion device (see Figs. 1, 7-8, see also lines 24-38 of column 4), coupling the implantable device to the end of the implant insertion device secured to the sterilizable instruments tray (see Figs. 1, 7-8, see also lines 24-38 of column 4); removing the implant insertion device with the implantable device coupled thereto from the sterilizable instruments tray (see ABSTRACT “removably supported”, note that the implantable device and insertion tool must be removed from the tray to be implanted by the surgeon).
	Marik fails to explicitly disclose, regarding claims 7 and 20, wherein the implant insertion device is for placing the implantable device in a patient. 
	Prybyla discloses a method of preparing an implantable device (24, see Fig. 13) with an insertion device (66, see Fig. 13), wherein the insertion device is used to place the implantable device within the femoral body (see para. [0053]) and then a femoral ball (30) is press-fit onto the neck portion (22) of the implantable device (24, see para. [0053]) in order to insure proper fit and proper placement of the implantable device within the medullary canal (see para. 0053]). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the insertion device in Marik to be used for placing the implantable device in the patient in view of Prybyla in order to insure proper fit and proper placement of the implantable device within the medullary canal. 

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marik in view of Prybyla, as applied to claim 7 above, and in further view of McKinnon et al. (U.S. Patent 6,626,913 B1, hereinafter “McKinnon”). 
Marik in view of Prybyla discloses all the features of the claimed invention, as previously set forth above, except regarding claim 8, wherein the coupling step includes threadedly coupling implantable device to the implant insertion device; and regarding claim 9, wherein the threadedly coupling step includes threading a bolt to the proximal end of the implantable device.
McKinnon discloses an implantable device (40) and an implant insertion device (10), wherein the implant insertion device is coupled to the implantable device via a threaded connection (12E and 44, see Fig. 3), wherein a bolt (12E) is threaded to the proximal end of the implantable device (44, see Fig. 3) in order to provide a suitable alternative connection to a stem and socket connection (see Figs. 19C-19D) in order to ensure the inserter does not become loose during use and ensure the inserter is firmly seated on the implant (see lines 30-48 of column 6). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify method in Marik in view of Prybyla  to include threadably coupling the implantable device to the implant insertion device by threading a bolt to the proximal end of the implantable device in further view of McKinnon in order to provide a suitable alternative connection to a stem and socket connection in order to ensure the inserter does not become loose during use and ensure the inserter is firmly seated on the implant.

Allowable Subject Matter
Claim(s) 10-19 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest: a method of preparing an intramedullary nail with a targeting device, and as per claim 10, aligning the proximal end of the intramedullary nail with the targeting device secured to a sterilizable instruments tray; as per claims 15 and 19, adjusting an angle of the angularly adjustable aperture in the targeting device secured to the sterilization tray to align with the angularly adjustable aperture of the intramedullary nail.  
Response to Arguments
Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive. 
The Applicant asserts that Marik discloses to manipulate certain prosthesis parts before and after assembly (col 4, lines 4-7) and that after the prosthesis part 60 is secured as shown in Figure. 6, the head 86 can be assembled thereto. The Applicant asserts that handle member 50 is not an implant insertion device and Marik fails to explicitly disclose that the handle is capable of being used for placing prosthesis part 60 into a patient. The Applicant further asserts that Marik does not appear suitable for implant in patient when handle 50 is attached thereto, since head 86 cannot be attached while 50 is attached and prothesis 60 would be unsuitable as an implant without prosthesis head 86 attached to 60. 
The Office respectfully disagrees. As set forth above Prybyla discloses a method of preparing an implantable device (24, see Fig. 13) with an insertion device (66, see Fig. 13), wherein the insertion device is used to place the implantable device within the femoral body (see para. [0053]) and then a femoral ball (30) is press-fit onto the neck portion (22) of the implantable device (24, see para. [0053]) in order to insure proper fit and proper placement of the implantable device within the medullary canal (see para. 0053]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the insertion device in Marik to be used for placing the implantable device in the patient in view of Prybyla in order to insure proper fit and proper placement of the implantable device within the medullary canal. And to modify the method to include press-fitting the head 86 in Marik onto the neck portion after inserting the implantable device into the medullary canal in view of Prybyla. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773